Citation Nr: 0933774	
Decision Date: 09/09/09    Archive Date: 09/17/09

DOCKET NO.  03-09 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Evaluation of post-traumatic stress disorder (PTSD), 
rated as 50 percent disabling prior to November 18, 1997.

2.  Entitlement to an effective date earlier than November 
18, 1997 for the grant of a 70 percent evaluation for PTSD.

3.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability prior to November 18, 1997.


REPRESENTATION

Appellant represented by:	Jenny Y. Twyford, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to 
September 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating determinations of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.

In August 2004, the United States Court of Appeals for 
Veterans Claims (Court) vacated an April 2003 Board decision 
and remanded the case for further Board action.

In an August 2004 Joint Motion for Remand, the parties agreed 
that the issues on appeal had been mischaracterized.  The 
issues as clarified are stated above.  

In September 2004, the Secretary and the claimant entered 
into a stipulation to assign an effective date in September 
1993 for the grant of service connection for PTSD.  The RO 
effectuated this stipulation in September 2004.

The appeal was remanded in February 2005.

In April 2008 the Board denied the Veteran's claims.  She 
again appealed to the Court, and in April 2009 the Court 
granted the parties' joint motion for remand.




FINDINGS OF FACT

1.  The Veteran had no more than considerable social and 
industrial impairment due to PTSD prior to November 18, 1997.

2.  The Veteran has two years of college education, and had 
education or training as a dental assistant and in colonic 
therapy, and had education or training in police training 
schools.  Additionally, she has an associate of science in 
Criminal Justice, has education or training in massage 
therapy, and worked full time as late as July 1994.

3.  The Veteran's sole service-connected disability is PTSD 
which did not preclude all forms of substantially gainful 
employment from prior to November 18, 1997.

4.  Total disability based upon individual unemployability 
due to service-connected disability was not shown prior to 
November 18, 1997.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 50 
percent for PTSD prior to November 18, 1997 have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1996); 38 C.F.R. §§ 3.157, 3.400, 
4.130, Diagnostic Code 9411 (2008).
.
2.  The criteria for an effective date prior to November 18, 
1997 for the grant of a 70 percent evaluation for PTSD have 
not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2008); 
38 C.F.R. § 4.130, Diagnostic Code 9411  (1996); 38 C.F.R. §§ 
3.157, 3.400, 4.130, Diagnostic Code 9411 (2008).

2.  The criteria for an effective date prior to November 18, 
1997 for a TDIU have not been met.  38 U.S.C.A. § 5110 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.157, 3.340, 3.341, 3.400, 
4.16 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice should be provided to a claimant before the 
initial unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, No. 07-1209 (S. Ct. April 21, 2009).

In the present case, the Veteran's claims were received prior 
to the enactment of the VCAA.

A January 2001 letter discussed the status of the Veteran's 
claim.

An April 2005 letter asked the Veteran to identify or submit 
any evidence or information she thought would support her 
claim.  The evidence necessary to support higher evaluations 
was discussed, and the Veteran was told what specific types 
of evidence might support her claim.  The evidence of record 
was listed, and the Veteran was told how VA would assist her 
in obtaining additional evidence.  The letter also discussed 
the evidence necessary to support an earlier effective date.

Additionally, the Board has considered the adequacy of the 
VCAA notice in light of the recent Court decision in Vazquez-
Flores v. Peake, No. 05-0355 (U.S. Vet. App. January 30, 
2008).  The April 2005 notice advised the Veteran of specific 
types of evidence that would show an increase in severity of 
her PTSD.  The letter did not advise the Veteran whether the 
Diagnostic Codes pertinent to the disability contain criteria 
necessary for entitlement to a higher rating that would not 
be satisfied by the Veteran's demonstration that there was a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening on the Veteran's 
employment and daily life.  However, the Board's review of 
the record demonstrates that the Veteran had knowledge of 
what was necessary to substantiate her claim.  In this 
regard, the Board notes that in the August 2004 Joint Motion 
for Remand, the Veteran's attorney pointed to specific 
evidence in effort to demonstrate the severity of the 
Veteran's PTSD symptoms.  The Joint Motion also discussed the 
Veteran's employment status for the period in question.  The 
Veteran has submitted statements concerning the severity of 
her symptoms.  In essence, the Veteran has demonstrated 
through her statements and those of her attorney that she was 
aware of the evidence necessary to substantiate her claims.  
Moreover, she has been advised of the criteria for evaluation 
of his PTSD.  The Board therefore finds that the fundamental 
fairness of the adjudication process is not compromised in 
this case.

With respect to the timing of VCAA notice, the Board finds 
that any defect was harmless error.  Although the notices 
were provided to the Veteran both before and after the 
initial adjudication, the Veteran has not been prejudiced 
thereby.  The content of the notice provided to the Veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
Veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  
Therefore, although the Veteran received inadequate 
preadjudicatory notice, the record reflects that he was 
provided with a meaningful opportunity during the pendency of 
his appeal such that the preadjudicatory notice error did not 
affect the essential fairness of the adjudication now on 
appeal.

With respect to VA's duty to assist, identified treatment 
records have been obtained and associated with the record.  
VA has sought information from identified employers.  Neither 
the Veteran nor her representative has identified any 
additional evidence or information which could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Factual Background
	
A Vet Center report which appears to have been made sometime 
between October 1993 and July 1994 (see a November 2001 Vet 
Center letter which indicates that this is the time period 
during which the therapist who made it treated the Veteran) 
indicates that the Veteran was expressing feelings of grief 
and anger concerning her military career, that she had a poor 
opinion of herself, and that she had angry outbursts toward 
her husband and felt hopeless and frequently tearful and 
angry.  She reported that she had difficulty sleeping and 
could only sleep if she drank alcohol.  The examiner 
indicated that the Veteran was not functioning 
occupationally, emotionally, socially, psychologically, or 
sexually as she was prior to her experiences in the military.  
The diagnosis was PTSD.  A global assessment of functioning 
(GAF) of 55 was reported.  Also noted were severe marital 
distress and unemployment.

A December 1993 VA psychiatric examination report indicates 
that the Veteran reported difficulty falling asleep and with 
concentration.  It also indicates that she felt anxious and 
sensitive, and that she reported crying easily.  She reported 
feelings of helplessness but denied suicidal and homicidal 
ideations and feelings of hopelessness.  She reported that 
she had been collecting unemployment and had been unable to 
concentrate and focus and that she could not even think about 
getting a job due to the way she felt.  Clinically, her 
speech was spontaneous and slightly increased but not 
pressured.  Her mood was anxious but her affect was full with 
some lability.  She denied hallucinations, ideas of 
influence, and ideas of reference, and her thoughts seemed 
goal directed.  There was no other evidence of a thought 
disorder.  She also denied suicidal and homicidal ideation or 
thoughts of harming herself.  Her cognition was completely 
intact and her insight and judgment seemed adequate.  The 
diagnosis was alcohol abuse, moderate.

According to her December 1998 VA Form 21-8940, the Veteran 
ended dental assistance training in March 1994.  She worked 
as a cook from March to May 1994, earning slightly less than 
$2700 per month.  Then she worked as a food preparer from May 
to July 1994, earning slightly less than $1500 per month.  
From February 1995 to July 1995, she received training in 
massage therapy.

An April 1994 VA outpatient treatment record indicates that 
the Veteran complained of being unable to get a job since 
being in Florida for seven months, and that she got into a 
panic by knowing that unemployment would run out by the end 
of that month.  

In June 1994 the Veteran reported increased depression.  She 
indicated that she was experiencing a problem at work and was 
afraid the owner might let her go although she was trying to 
perform her job.

An October 1994 VA outpatient treatment record notes the 
Veteran's report of  being fired from a job in June, working 
in another health food store for about 5 days the next month, 
and being fired from that store and becoming more depressed.  
Then, she worked for another health store for one month.  She 
presently was not working, was discouraged, and had fear of 
rejection.  She had no suicidal or homicidal thoughts and no 
psychosis.

On VA outpatient treatment in January 1995, the Veteran 
reported emotional ups and downs, getting angry at herself, 
and not being in control.  She denied ever having suicidal 
thoughts and stated that she was going to start massage 
school in February 1995.

On VA evaluation in March 1995, the Veteran was alert and 
oriented times three, her speech rate was coherent with some 
flight of ideas, and she had no vegetative signs of major 
depression.  She also had no suicidal, homicidal, or 
psychotic thoughts and no delusions or hallucinations.  Her 
insight and judgment were adequate.

A May 1995 VA psychology report indicates that the Veteran 
was attending massage school on the GI bill and that she 
reported doing quite poorly in school.  She responded to 
questions appropriately.  On the Beck scale, she endorsed 
symptoms consistent with moderate depression and mild to 
moderate anxiety.  It was stated that given her age, average 
range IQ score, and mood, it was not surprising that school 
was difficult for her.  A short term memory test pattern 
suggested motivation and concentration difficulties.  The 
examiner stated that he Veteran's test scores indicated that 
she was not yet emotionally stable despite being in 
counseling at the Vet Center.  He noted that the 
neuropsychiatric data was consistent with problems secondary 
to emotional rather than organic factors.  

A later dated May 1995 VA outpatient treatment record 
indicates that the Veteran reported that she enjoyed school 
and had three months to go.

A June 1995 VA outpatient treatment record indicates that the 
Veteran was in no acute distress and that she was alert and 
oriented times three.

A September 1995 psychology screening report indicates that 
the Veteran presented as anxious and agitated and angry.  She 
reported that her current relationship was distressful, 
especially due to the dynamics between her, her husband, and 
her husband's mother.  She wanted to move out of Florida.  
She was aware of resources and was no danger to herself or 
others.

In an October 1995 VA Form 9, the Veteran stated that she had 
been unable to work.  She noted that she had been fired from 
three jobs because she had appealed to her employers to do 
something about verbal abuse directed at her and other women.  

A December 1995 Vet Center report indicates that the Veteran 
had been a client since October 1993 and had been followed by 
the author since November 1994.  
The author noted that the Veteran had completed massage 
therapist school and was awaiting licensure, but that she 
continued to struggle with negative self-image, relationship 
problems, and difficulty concentrating.  She indicated that 
despite counseling and support groups, the impact of the 
Veteran's traumatic experiences had adversely affected the 
Veteran's ability to return to a previous level of 
functioning.  She noted that due to the Veteran's sexual 
trauma history, she was unable to seek or maintain employment 
in settings that did  not allow a significant amount of 
autonomy.  

The report of a December 1995 VA evaluation resulted in an 
impression of PTSD.  The provider indicated that the Veteran 
presented with paranoid features and that it was unclear 
whether they were premorbid or the result of trauma.

On VA examination in February 1997, the Veteran reported that 
she had done nothing since discharge.  She stated that she 
could not work because she kept getting fired.  She stated 
that she had held three jobs and that she was fired due to 
discrimination.  She endorsed feelings of uselessness and 
worthlessness.  She also complained of difficulty with 
concentration and trouble sleeping.  On mental status 
examination, the Veteran exhibited some detachment of 
emotions when describing her past difficulties.  She 
described difficulties in her interpersonal relationships.  
The examiner noted that the Veteran seemed to have aloof 
types of relationships in which she viewed herself as the 
victim, which had also repeated in three attempts at work.  
No psychotic deviations were elicited.  Cognitive function 
appeared to be well-preserved.  Insight and judgment were 
fair.  The diagnosis was adjustment disorder with mixed 
emotional features.  The examiner assigned a GAF score of 55.

A March 1997 letter from the Veteran's Vet Center therapist 
noted that the author saw the Veteran for individual therapy.  
The author indicated that despite strong efforts by the 
Veteran, she had been unable to attain the degree of 
functioning that she had prior to her military trauma.  She 
stated that although the Veteran had completed massage 
therapy school and obtained a professional license, her 
occupational functioning remained severely impaired.  She 
noted that the Veteran's judgment, thinking, and mood all 
continued to be affected by anything that triggered by 
memories of the traumatic events and hampered her ability to 
maintain effective business as well as social relationships.  

An April 1997 letter from a Vet Center social worker 
indicates that the author provided marital counseling 
services to the Veteran and her husband.  He noted that 
during the course of treatment, the Veteran had consistently 
reported or exhibited intrusive and distressing recollections 
of trauma, avoidance of thoughts and feelings associated with 
the trauma, efforts to avoid people or activities that arouse 
recollections of the trauma, diminished interest in 
significant activities, sleep disturbances, irritability, 
angry outbursts, and difficulty concentrating.  He indicated 
that such symptoms continued to substantially impair the 
Veteran's capacity for effective occupational and social 
functioning.

A July 1997 letter from the Veteran's Vet Center therapist 
indicates the author's conclusion that the Veteran's PTSD 
symptoms required long-term care and that the prognosis for 
complete recovery was poor.

A November 1997 ED Form 1172 completed by the Veteran's Vet 
Center therapist indicates that due the traumatic experiences 
during military service, the Veteran had been unable to 
maintain stable employment since her discharge.  

A July 2000 summary from the Veteran's Vet Center clinical 
psychologist indicates that the Veteran had received 
individual and marital therapy from the author since October 
1998 and that the Veteran was typically angry and suspicious 
in her interaction with others.  She noted that the Veteran 
had difficulty dealing with people in authority, and that her 
last attempt at self-employment as a massage therapist was 
unsuccessful due to her fear of victimization and her poor 
memory and concentration.  The psychologist concluded that 
the Veteran had total occupational and social impairment in 
functioning due to her PTSD.

In August 2000, the Veteran's Vet Center psychologist 
indicated that as early as December 1998, her notes 
documented the Veteran's inability to function in industrial 
settings and the accompanying sense of failure that brought.  
She concluded that the Veteran had total occupational and 
social impairment in functioning due to her PTSD.  She 
indicated that her prognosis for significant improvement in 
social or industrial functioning was poor.



Analysis

VA law and regulation provide that unless otherwise provided, 
the effective date of an award of increased evaluation shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application therefor.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  The Board 
notes that the effective date of an award of increased 
compensation may, however, be established at the earliest 
date as of which it is factually ascertainable that an 
increase in disability had occurred, if the application for 
an increased evaluation is received within one year from that 
date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

In addition, the Court of Appeals for Veterans Claims (Court) 
has indicated that it is axiomatic that the fact that must be 
found in order for entitlement to an increase in disability 
compensation to arise, in other words, that the service-
connected disability must have increased in severity to a 
degree warranting an increase in compensation.  See Hazan v. 
Gober, 10 Vet. App. 511, 519 (1992) (noting that, under 
section 5110(b)(2) which provides that the effective date of 
an award of increased compensation shall be the earliest date 
of which it is ascertainable that an increase in disability 
had occurred, "the only cognizable 'increase' for this 
purpose is one to the next disability level" provided by law 
for the particular disability).  Thus, determining whether an 
effective date assigned for an increased rating is correct or 
proper under the law requires (1) a determination of the date 
of the receipt of the claim for the increased rating as well 
as (2) a review of all the evidence of record to determine 
when an increase in disability was "ascertainable."  Id. at 
521.

Also, with regard to the terms "application" or "claim", the 
Board notes that once a formal claim for compensation has 
been allowed, receipt of a VA hospitalization report, a 
record of VA treatment or hospitalization will be accepted as 
an informal claim for increased benefits, and the date of 
such record will be accepted as the date of receipt of a 
claim.  38 C.F.R. § 3.157(b)(1); 38 C.F.R. § 3.155(a).

38 C.F.R. § 3.155(c) provides that when a claim has been 
filed which meets the requirements of 38 C.F.R. § 3.151 or 38 
C.F.R. § 3.152, an informal request for increase or reopening 
will be accepted as a claim. 38 C.F.R. § 3.157 provides that 
once a formal claim for compensation has been allowed, the 
date of outpatient or hospital examination will be accepted 
as a claim when such reports relate to examination or 
treatment for which service connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year.

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	Evaluation of PTSD prior to November 18, 1997

Contrary to the parties' agreement in the April 2009 joint 
motion, the Board, in its April 2008 decision, did consider 
the possibility of staged ratings during period in question.  
Fenderson v. West, 12 Vet. App. 199 (1999).  Specifically, 
the joint motion stated that a Stipulated Agreement entered 
into by the parties in August 2004 provided that VA would 
assign an effective date of September 20, 1993 for the grant 
of service connection for PTSD, evaluated as 50 percent 
disabling, and that given the stipulation the Board's 
analysis should have included consideration of staged 
ratings.  This concept has again been considered; however, 
the Board finds that the disability at issue did not 
significantly change during the period in question, and a 
uniform rating is appropriate.  Such is fully discussed in 
the analysis below.

Disability evaluations are determined by comparing the 
symptomatology with the criteria set forth in the Schedule 
For Rating Disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (1994).  

The Board notes that effective November 7, 1996, VA revised 
the criteria for diagnosing and evaluating psychiatric 
disabilities.  61 Fed. Reg. 52695 (1996).  On and after that 
date, all diagnoses of mental disorders for VA purposes must 
conform to the fourth edition of the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV).  61 Fed. 
Reg. 52700 (1996) (codified at 38 C.F.R. § 4.125).

Under the criteria effective prior to November 7, 1996, a 50 
percent rating is warranted when the ability to establish or 
maintain effective or favorable relationships with people is 
considerably impaired; and where, by reason of psychoneurotic 
symptoms, the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  A 70 percent rating is warranted when the 
ability to establish and maintain effective or favorable 
relationships with people is severely impaired. In such 
cases, the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  A 100 percent schedular 
evaluation is warranted when the attitudes of all contacts, 
except the most intimate, are so adversely affected as to 
result in virtual isolation in the community; there are 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy resulting in a profound retreat from 
mature behavior; or there is a demonstrable inability to 
obtain or retain employment.  38 C.F.R. § 4.132 (1996).  The 
Board notes that each of the three criteria for a 100 percent 
rating under Diagnostic Code 9411 is an independent basis for 
granting a 100 percent rating.  See Johnson v. Brown, 7 Vet. 
App. 95 (1994).

Under the criteria effective November 7, 1996, a 50 percent 
evaluation is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships. A 100 percent evaluation is 
warranted for total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet.App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score of 41-
50 is assigned where there are "Serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  Id.  A score of 51-60 is assigned where 
there are "Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers)."  
Id.

Having carefully reviewed the evidence for the applicable 
period, the Board has determined that the evidence shows no 
more than considerable social and industrial impairment or 
difficulty in establishing and maintaining effective work and 
social relationships during the period prior to November 18, 
1997.  During this period, the Veteran took care of her 
husband's son, worked, attended school, lived with her 
husband and his son, and coped with relationships involved.  
When evaluated, she was always cooperative, she denied 
homicidal or suicidal ideation and she was alert and oriented 
times three.  Her speech was spontaneous and only slightly 
pressured at times.  Her thoughts were goal directed and 
there was no evidence of a thought disorder.  Additionally, 
her insight and judgment were adequate on VA evaluation in 
March 1995, and a May 1995 Beck scale test was consistent 
with no more than moderate depression and mild to moderate 
anxiety.

The evidence also establishes that there was an absence of 
gross repudiation of reality with disturbed thought 
processes.  Additionally, while a November 1997 ED Form 1172 
indicates that the Veteran became unable to work in September 
1993, and being unemployable is part of the criteria for a 
100 percent rating under the former Diagnostic Code 9411, the 
evidence more contemporaneous to the period in question is 
more persuasive, to the effect that no more than considerable 
social and industrial impairment or occupational and social 
impairment with reduced reliability and productivity was 
present.  This includes the GAF scores of 55 which were 
reported in the undated Vet Center report as well as the 
February 1997 VA examination report.  Such a score signifies 
moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.  The evidence supports 
such a score.  The record demonstrates that the Veteran's 
ability to establish and maintain effective or favorable 
relationships was not severely impaired, or that her 
psychoneurotic symptoms were of such severity and persistence 
that there was severe impairment in her ability to obtain or 
retain employment.  

Notably, while the Veteran reported in May 1995 that she was 
not doing well in massage school, she reported later that 
same month that she enjoyed school and had three months 
remaining.  A December 1995 Vet Center report indicates that 
the Veteran was unable to seek or maintain employment in 
settings that did not allow a significant amount of autonomy.  
While the Board has considered this report, it notes that 
such report does not indicate that substantially gainful 
employment was precluded by the Veteran's PTSD.  In fact, the 
February 1997 VA examiner noted the Veteran's report that she 
was fired from three jobs due to discrimination rather than 
due to her PTSD symptoms.  The Veteran has also reported 
firing due to her appeal to her employers to intercede in 
sexual harassment.  

The Board acknowledges the Veteran's reports of difficulty 
sleeping, trouble concentrating, anxiety, and anger.  The 
objective evidence indicates anxious mood with full affect, 
no thought disorder, no psychotic symptoms, intact cognition, 
and adequate insight and judgment.  (The Board fully notes 
that not all symptoms are indicative of PTSD.)  The Veteran 
has consistently denied suicidal and homicidal ideation.  
However, the Board concludes that such symptoms and findings 
are adequately addressed by the criteria for a 50 percent 
evaluation.  In summary, the preponderance of the evidence 
supports an evaluation of 50 percent and no more for the 
period prior to November 18, 1997.

Moreover, the Board has carefully considered specific 
employment and activity information contained in December 
1993 VA examination report, the August 1994 VA examination 
report, the March 1995 VA evaluation report, the May, June 
and September 1995 VA reports, and the December 1995 Vet 
Center report, and the Veteran's December 1998 VA Form 21-
8940.  The evidence shows that there was no more than 
considerable social and industrial impairment or reduced 
reliability and productivity due to difficulty in 
establishing and maintaining effective work and social 
relationships.  While the Veteran's representative argued in 
December 2002 that the RO's decision to deny a rating in 
excess of 50 percent during this time period was flawed 
because there is some evidence in favor of a higher rating 
during this time period and all evidence must be taken into 
account, the preponderance of the evidence shows that no more 
than considerable social and industrial impairment or reduced 
reliability and productivity due to difficulty in 
establishing and maintaining effective work and social 
relationships was present and that as such, no more than a 50 
percent rating is warranted.

With respect to the Veteran's claim for an effective date 
earlier than November 18, 1997 for the grant of a 70 percent 
evaluation for her PTSD, the Board has determined, based upon 
a careful review of all evidence of record, that an 
evaluation exceeding 50 percent for PTSD is not warranted for 
this period.  It is axiomatic, therefore, that the grant of 
an effective date earlier than November 18, 1997 for the 
grant of a 70 percent evaluation is also not warranted, as 
the Board determined above that the Veteran's PTSD did not 
warrant an evaluation exceeding 50 percent prior to that 
date.

Finally, the Board notes that the parties, in their April 
2009 joint motion for remand, agreed that the Board had 
failed to account for various evidence.  Specifically, the 
parties agreed that the Board did not consider an October 
1993 Vet Center evaluation report; the reports of a December 
1993 VA mental disorders examination and psychiatric 
examination; an April 1997 letter from a Vet Center social 
worker; letters dated in December 1995, March 1997, April 
1997, and July 1997 from a psychologist; and August 2000 and 
November 2001 letters from another psychologist.  However, as 
set forth in the factual background and fully discussed in 
its analysis, the Board clearly considered the evidence 
specified by the  parties in the April 2009 joint motion.  

	TDIU Prior to November 18, 1997

A total rating based on unemployability due to service-
connected disabilities may be granted if the service-
connected disabilities preclude the Veteran from obtaining or 
maintaining substantially gainful employment consistent with 
his education and occupational experience.  38 C.F.R. §§ 
3.340, 3.341, 4.16.

If there is only one such disability, it must be rated at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability rated at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent.  38 C.F.R. § 4.16(a).  For 
those Veterans who fail to meet the percentage standards set 
forth in 38 C.F.R. § 4.16(a), total disability ratings for 
compensation may nevertheless be assigned when it is found 
that the service-connected disabilities are sufficient to 
produce unemployability; such cases should be referred to the 
Director, Compensation and Pension Service, for extra-
schedular consideration. 38 C.F.R. § 4.16(b).

The central inquiry is, "whether the Veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet.App. 
524, 529 (1993).  Neither nonservice-connected disabilities 
nor advancing age may be considered in the determination.  38 
C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).

The Board observes that a claim for TDIU is, in essence, a 
claim for an increased rating.  Norris v. West, 12 Vet. App. 
413, 420-21 (1999).  A TDIU claim is an alternate way to 
obtain a total disability rating without recourse to a 100 
percent evaluation under the rating schedule.  In reviewing 
claims for assignment of earlier effective dates for TDIU 
awards, the applicable law is the same as that governing 
assignment of earlier effective dates for increased rating 
claims.

The Board concluded above that an evaluation in excess of 50 
percent for PTSD was not warranted prior to November 18, 
1997.  As such, 38 C.F.R. § 4.16(a) is not for application 
during the period in question.

Moreover, the Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. § 
4.16 is in order.  The facts do not establish that the 
veteran was unable to secure and follow a substantially 
gainful occupation by reason of service-connected disability.  
Rather, the Board notes that the Veteran worked and performed 
other activities.  Review of the evidence demonstrates that 
she was not precluded from obtaining and retaining all forms 
of substantially gainful employment due to her PTSD.  
Furthermore, her December 1998 VA Form 21-8940 discloses that 
the Veteran has 2 years of college education, and had 
education or training as a dental assistant and therapy, and 
had education or training in police training schools.  
Additionally, it indicates that she has an associates of 
science in Criminal Justice, has education or training in 
massage therapy, and had worked full time as late as July 
1994.

The Board acknowledges that there is evidence reflecting the 
difficulty the Veteran experienced with employment during the 
period prior to November 18, 1997.  However, while Vet Center 
providers have stated that she had been unable to return to a 
previous level of functioning and that she was unable to seek 
or maintain employment in settings that did not allow a 
significant amount of autonomy, such findings do not serve to 
establish that her PTSD alone was of sufficient severity to 
produce unemployability.  In fact, the evidence indicates 
that the Veteran held jobs during the period in question, and 
that she asserted that she was fired due to discrimination.  

The Board notes that in the April 2009 joint motion, the 
parties agreed that the Board had neglected to consider 
certain evidence.  Specifically, the parties indicated that 
the Board failed to account for the October 1993 Vet Center 
evaluation report; the December 1993 VA examination reports; 
the October 1995 substantive appeal; a January 1994 medical 
record; a December 1995 letter from a psychologist; the 
February 1997 VA examination report; and March and April 1997 
letters from care providers.  However, the Board's careful 
review of the evidence reflects that such evidence was 
considered in reaching its conclusions, as is demonstrated in 
the recitation of the factual background and reasons and 
bases set forth above.  

In summary, the evidence demonstrates that the Veteran's 
service-connected PTSD did not preclude substantially gainful 
employment during the period prior to November 18, 1997.  
Moreover, the record does not establish unemployability due 
to service-connected disability.  38 C.F.R. § 4.16(b).  
Accordingly, the Board finds that a total rating based on 
unemployability due to service-connected disability is not 
warranted.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved. 38 U.S.C.A. § 5107; 
Gilbert.






ORDER

Entitlement to an evaluation in excess of 50 percent for PTSD 
during the period prior to November 18, 1997 is denied.

Entitlement to an earlier effective date for a 70 percent 
evaluation for PTSD is denied.

Entitlement to TDIU for the period prior to November 18, 1997 
is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


